Title: From George Washington to Major General Philemon Dickinson, 14 September 1777
From: Washington, George
To: Dickinson, Philemon



Sir
Head Quarters near German Town [Pa.] Sepr 14. 1777

I have this morning received a copy of your letter to Congress informing of the enemy’s incursion into the Jersies. You will perceive by the inclosed letters what steps I have taken in consequence of your information. After perusing them, you will forward them with all dispatch. On your part I am confident you will do every thing in your power to assist in counteracting the enemy. I am with esteem Sir Your most Obed. serv.
